Henry Tidwell filed in this court a petition for writ of habeas corpus, alleging that he was unlawfully imprisoned and restrained of his liberty in the county jail of Coal county by Thea Bonner, sheriff of said county.
He alleged that he had been arrested by the sheriff of Coal county and that on February 8, 1947, the Hon. W. B. Thornsbrough, county judge of said county, sitting as an examining magistrate, and after a preliminary examination, held said petitioner to answer to the district court of said county, without bail, upon a charge of rape in the first degree.
It was further alleged that petitioner had not been given a speedy trial as required by the Constitution and statutes of this state (Okla. Const. Art. II, § 20; 22 O. S. 1941 § 812). This part of the petition was withdrawn at the hearing on the rule to show cause, on July 23, 1947; and after the hearing, an order was entered directing that petitioner be granted bail pending his trial, in the district court of Coal county, in the sum of $1,000, said bond to be approved by the court clerk of Coal county, and when so approved, the petitioner to be released.
It is so ordered. *Page 101